Citation Nr: 0127756	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  97-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1969 to 
July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied an increased rating for his low 
back disability.  

In this appeal, it is noted that the veteran requested and 
was scheduled for a personal hearing before a Member of the 
Board at the RO in April 2001.  Although he was notified of 
the time and date of the hearing by mail sent to his last 
known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d) (2001), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

By August 1999 rating decision, the RO denied entitlement to 
a special monthly pension.  The veteran initiated an appeal 
with respect to that issue in September 1999, and the RO 
issued a statement of the case in April 2000; however, such 
matter is not before the Board, as he has not perfected it by 
timely-filed substantive appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).  

By letter in February 1999, the veteran's representative 
raised the matter of proper development of a claim for total 
disability based on individual unemployability due to 
service-connected disability.  The Board refers this matter 
to the RO for appropriate adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran suffers from a host of severe nonservice-
connected disabilities to include coronary artery disease, 
hyperlipidemia, cataracts, hypertension, steroid-induced 
diabetes mellitus, dermatomyositis, along with dysphagia, 
respiratory insufficiency, and generalized muscle weakness, 
secondary to dermatopolymyositis.  

Effective in July 1972, the veteran was service connected for 
a low back disability characterized as discogenic disease at 
L5.  More recently, he was diagnosed with degenerative joint 
disease of the lumbosacral spine, as well as probable 
degenerative disc.   

The veteran was scheduled for a number of fee-basis medical 
examinations for which he failed to report at some cost to 
the government.  Ordinarily, when a veteran fails to appear 
for a scheduled medical examination when applying for an 
increased rating, that claim is denied.  However, 
reexamination is permitted when good cause is shown.  
38 C.F.R. § 3.655 (2001).  In this case, the Board is 
cognizant of the veteran's ill health and numerous periods of 
hospitalization.  Thus, there seems to be enough cause in 
this case for his failure to appear to warrant another 
attempt at reexamination.  His representative has indicated 
that he could not contact the veteran, and the RO's 
assistance in locating him was requested.

Pursuant to 38 U.S.C. § 5103A (West Supp. 2001), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

On the basis of the current record in this case, the Board 
has determined that VA is obligated to provide a medical 
examination in order to obtain an accurate picture of his 
service-connected low back symptomatology.  The veteran is 
hereby reminded that failure to report for the scheduled 
examination might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655(b).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

2.  The RO should attempt to verify the 
veteran's current address and/or contact 
information.

3.  Next, the RO should schedule the 
veteran for VA orthopedic examination.  
The examiner should enumerate all 
symptomatology associated with the 
veteran's service-connected low back 
disability, including information as to 
the situs of such symptoms.  The examiner 
should specify the extent of low back 
limitation of motion, if any, and 
describe any limitation of motion as 
mild, moderate, or severe.  Also, the 
examiner should comment on the following, 
as they relate to the veteran's 
lumbosacral spine: inability to perform 
normal working movement with normal 
excursion, strength, speed, coordination, 
and endurance, and such factors as 
crepitation, limitation of motion, 
weakness, excess fatigability, 
incoordination, an impaired ability to 
execute skilled movements smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


